In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00108-CR



      MICHAEL BRANDON GARRETT, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 188th District Court
                Gregg County, Texas
              Trial Court No. 46938-A




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                                     ORDER
            Appellant Michael Brandon Garrett was convicted of family violence assault and, after a

sentence enhancement, was sentenced to twelve years’ incarceration. Garrett has appealed from

that conviction and the resulting sentence. On November 26, 2018, Garrett’s court-appointed

appellate counsel, Jason Cassel, filed an Anders 1 brief, and on December 20, 2018, Garrett filed a

pro se motion for access to the appellate record for purposes of preparing a response to his

counsel’s Anders brief. Under Kelly v. State, 2 we are required to enter an order specifying the

procedure to be followed to ensure Garrett’s access to the record.

            To ensure that Garrett receives a complete copy of the appellate record in a timely manner,

we hereby order our clerk’s office to provide a complete paper copy of the appellate record to

Garrett care of the Bradshaw Unit in Henderson, Texas. Allowing ten days for that record to be

delivered to Garrett and giving Garrett thirty days to prepare his pro se response, we hereby set

February 11, 2019, as the deadline for Garrett to file his pro se response to his counsel’s Anders

brief.

            IT IS SO ORDERED.

                                                           BY THE COURT



    DATE:           January 3, 2019




1
    See Anders v. California, 386 U.S. 738 (1967).
2
    Kelly v. State, 436 S.W.3d 313, 321–22 (Tex. Crim. App. 2014).

                                                          2